

117 HR 3078 IH: Pipeline and LNG Facility Cybersecurity Preparedness Act
U.S. House of Representatives
2021-05-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 3078IN THE HOUSE OF REPRESENTATIVESMay 11, 2021Mr. Upton (for himself, Mr. Rush, Mrs. Rodgers of Washington, and Mr. Pallone) introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo require the Secretary of Energy to carry out a program relating to physical security and cybersecurity for pipelines and liquefied natural gas facilities.1.Short titleThis Act may be cited as the Pipeline and LNG Facility Cybersecurity Preparedness Act.2.Physical security and cybersecurity for pipelines and liquefied natural gas facilitiesThe Secretary of Energy, in carrying out the Department of Energy’s functions pursuant to the Department of Energy Organization Act (42 U.S.C. 7101 et seq.), and in consultation with appropriate Federal agencies, representatives of the energy sector, the States, and other stakeholders, shall carry out a program—(1)to establish policies and procedures to coordinate Federal agencies, States, and the energy sector, including through councils or other entities engaged in sharing, analysis, or sector coordinating, to ensure the security, resiliency, and survivability of natural gas pipelines (including natural gas transmission and distribution pipelines), hazardous liquid pipelines, and liquefied natural gas facilities;(2)to coordinate response and recovery by Federal agencies, States, and the energy sector, to physical incidents and cyber incidents impacting the energy sector;(3)to develop, for voluntary use, advanced cybersecurity applications and technologies for natural gas pipelines (including natural gas transmission and distribution pipelines), hazardous liquid pipelines, and liquefied natural gas facilities;(4)to perform pilot demonstration projects relating to physical security and cybersecurity for natural gas pipelines (including natural gas transmission and distribution pipelines), hazardous liquid pipelines, and liquefied natural gas facilities with representatives of the energy sector;(5)to develop workforce development curricula for the energy sector relating to physical security and cybersecurity for natural gas pipelines (including natural gas transmission and distribution pipelines), hazardous liquid pipelines, and liquefied natural gas facilities; and(6)to provide technical tools to help the energy sector voluntarily evaluate, prioritize, and improve physical security and cybersecurity capabilities of natural gas pipelines (including natural gas transmission and distribution pipelines), hazardous liquid pipelines, and liquefied natural gas facilities.3.Savings clauseNothing in this Act shall be construed to modify the authority of any Federal agency other than the Department of Energy relating to physical security or cybersecurity for natural gas pipelines (including natural gas transmission and distribution pipelines), hazardous liquid pipelines, or liquefied natural gas facilities.